Citation Nr: 9914352	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in April 1997, and a statement of the case was 
issued in May 1997.  A May 1997 statement from the veteran 
has been accepted as his substantive appeal.

The Board observes that a July 1998 rating decision denied 
the veteran's request for entitlement to service connection 
for post-traumatic stress disorder.  This issue is not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal from the RO's decision.

The Board also notes that the RO has forwarded to the veteran 
an application for nonservice-connected disability pension 
benefits since his individual unemployability claim must also 
be considered a claim for nonservice-connected pension. 
Ferraro v. Derwinski, 1 Vet.App. 326(1991); Pritchett v. 
Derwinski, 2 Vet.App. 116(1992).  This matter is hereby 
referred to the RO for appropriate follow-up and any 
necessary action. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a back 
disability and the veteran's period of active military 
service.

2.  There is no medical evidence of a nexus between a skin 
disability and the veteran's period of active military 
service.

3.  The veteran has no service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a skin disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffered a back injury during 
service that has bothered him ever since that time.  He also 
contends that he has had skin problems ever since service, 
which he believes may have resulted from exposure to Agent 
Orange.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service incurrence for certain chronic 
diseases, such as arthritis, will be presumed if they become 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§  1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A claim may also be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Savage, 10 Vet. App. at 
498.

A December 1996 VA examination includes medical assessments 
of low back strain, degenerative arthritis of the lumbar 
spine, folliculitis (inguinal area and the back), tinea 
pedis, and onychomycosis.  The Board accepts these as medical 
diagnoses of current back and skin disability for well-
grounded purposes.  Caluza.  The veteran has stated that he 
first began having problems with his back and skin during 
service.  The veteran's assertions with regard to his back 
and skin problems are accepted as credible for well-grounded 
purposes.  Caluza.

However, in the instant case, there is no medical evidence 
linking the veteran's current back and skin disabilities to 
service.  It appears that the back and skin conditions that 
the veteran says he experienced in service did not result in 
chronic disability.  In this regard, service medical records 
are negative for complaints or treatment for any back or skin 
condition and, while the veteran indicated that he had back 
trouble on the report of medical history portion of his 
February 1970 separation examination; the veteran's spine and 
skin were clinically evaluated as normal at that time.  It 
would therefore appear that any low back and/or skin problems 
during service were acute and resolved without leaving any 
chronic disability.  This is further supported by the lack of 
any medical evidence of any continuity of symptomatology from 
discharge from service until many years thereafter.  

The Board acknowledges the veteran's contentions that his 
current back and skin disabilities are related to his active 
duty service.  Nevertheless, the etiology or pathology of a 
disability or disease involves a medical question that the 
veteran is not qualified to answer.  "Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a); where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself."  
Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  In the 
present case, there is no competent evidence in the form of 
medical evidence linking the veteran's current back and skin 
disabilities to service.  Moreover, there is no medical 
evidence linking the continuity of symptomatology which the 
veteran claims to his current back and skin disorders.  See 
Savage, supra.  Further, there is no evidence showing that 
the veteran's degenerative joint disease (arthritis) of the 
lumbar spine was manifested to a compensable degree within 
one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1137.  
Accordingly, the veteran's claim for service connection for a 
back and skin disability must be denied on the basis that the 
veteran has not submitted well-grounded claims.

The veteran has stated that his skin disability may have 
resulted from his exposure to Agent Orange during his service 
in Vietnam.  The record clearly shows that he did indeed 
serve in Vietnam during the Vietnam conflict.  However, 
folliculitis, tinea pedis, and onychomycosis are not among 
the diseases listed in 38 C.F.R. § 3.309(e).  Therefore, that 
section is not applicable to the veteran's claim and the 
veteran's skin disability may not be presumed to be due to 
his exposure to Agent Orange.  Furthermore, there is no 
medical evidence of a relationship between his skin disorders 
and service (including exposure to Agent Orange), and no 
physician or other qualified health care professional has 
attributed the veteran's skin disability to his exposure to 
Agent Orange or otherwise to service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

By this decision, the Board is informing the veteran that 
medical evidence of causation is required to render his 
claims well grounded.  See 38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claims for service connection 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating for 
service-connected disability is less than total, if the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disability.  As the veteran has no service-connected 
disability, he cannot as a matter of law meet the criteria 
for a total rating based on individual unemployability due to 
service-connected disability.



ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

